DETAILED ACTION
1	This action is responsive to the amendment filed on January 21, 2022.
2	The cancellation of claim 2 is acknowledged. Pending claims are 1 and 3-15.

3	The rejection of the claims under 103 is withdrawn because of the applicant’s amendment.
4	Claims 1 and 3-15 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2009/0214628 A1) teaches a cosmetic composition as a personal cleaning product  (see page 4, paragraph, 0038), wherein the cosmetic composition comprises skin conditions (see page 4, paragraph, 0042), solvents (see page 13, paragraph, 0159), humectants include glycerin (see page 18, paragraph, 0208), viscosity increasing agents include xanthan gum (see page 15, paragraph, 0173), surfactants (see page 19, paragraph, 0218), fragrances (perfumes) (see page 19, paragraph, 0217), cheating agents include (EDTA) (see page 19, paragraph, 0227), hyaluronic acid and green tea (natural) extract (see page 20, paragraph, 0230), menthol and arginine (see page 10, paragraph, 0132), pH-adjusting agents include citric acid (see page 21, paragraph, 0237) and chlorhexidine di-gluconate as an antimicrobial agent (see page  22, paragraph, 0242 and 0245). However, the closest prior art of record (US’ 628 A1) does not teach or disclose a male cleaner comprises 0.5-11 parts by weight of the Maca root extract and 0.1 to 5 parts by weight of natural extract based on 100 part by weight of the male cleaner as claimed. Further, the prior art of record (US’ 628 A1) does not teach or disclose a method of manufacturing a male cleaner as claimed. Accordingly,  the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of male cleaner and manufacturing methods.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761